Citation Nr: 0410912	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for Post Traumatic Stress 
Disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

P. Olson, Law Clerk


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of June 2001 and May 2003.  This matter 
was originally on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

With respect to the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability, the record reveals that the veteran was 
granted a total disability evaluation based on individual 
unemployability by a rating decision in December 2003, and that 
this issue has therefore been rendered moot.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are productive 
of occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
approximated.  38 U.S.C.A. § 511, 1155, 5102, 5103, 5103A, 5108, 
7104, 7261 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9411, 20.1102, 20.1104 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of facts 
pertinent to his claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim of VA 
benefits.

VA has a duty to notify the veteran and his representative, if 
any, of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Pursuant to the Board's June 2001 Remand, in January 2002 the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claim for an increased evaluation.  
The letter also asked the veteran to submit certain information, 
i.e., the necessary authorization to obtain treatment records 
pertaining to the veteran from Dr. JWW and the names and addresses 
of any additional health care providers that he had seen for 
treatment for PTSD since February 1999.  The veteran was also 
advised that a VA examination to determine the severity of his 
PTSD disorder and to provide an opinion as to the employability of 
the veteran based upon service-connected disabilities was being 
scheduled for him.  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would be 
obtaining and what evidence the veteran still needed to provide.  
The letter explained that VA would make reasonable efforts to help 
the veteran obtain medical records, employment records, or records 
from other Federal agencies.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

Pelegrini  held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  

In the present case, regarding the issue of entitlement to 
increased evaluation for PTSD, a substantially complete 
application was received in March 2000.  Thereafter, in a rating 
decision dated in September 2000, that issue was denied.  Only 
after that rating action was promulgated did the RO, on January 3, 
2002, provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on December 4, 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Board also determined that additional evidentiary development 
was required to adequately adjudicate the veteran's claim, and in 
January 2003 it undertook actions to further develop the evidence 
in this case.  The newly developed evidence was associated with 
the claims file, and, pursuant to a ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in the 
case Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board 
again remanded the case to the Agency of Original Jurisdiction 
(the RO) for initial consideration of all evidence and issuance of 
a supplemental statement of the case (SSOC) regarding all evidence 
received since the last supplemental statement of the case was 
issued.

With respect to VA's duty to assist the veteran, the RO obtained 
the veteran's service medical records and all VA outpatient 
records identified by the veteran.  Further, the veteran was 
afforded two VA examinations to determine the severity of his PTSD 
disorder and to provide an opinion as to the employability of the 
veteran based upon service-connected disabilities.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial of his 
claim.  In fact, in a Statement in Support of Claim dated in May 
2003, the veteran stated, "I have no other evidence at this time 
to submit."  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the circumstances 
of this case, additional efforts to assist him in accordance with 
the VCAA would serve no useful purpose.  

To this end, the Board finds that the VA has notified the veteran 
of the evidence needed to substantiate his claim, and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.
   
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board notes that in a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The veteran is appealing a September 2000 rating decision which 
denied an increase for the veteran's service-connected PTSD 
currently evaluated at 50 percent disabling, effective November 
26, 1996.

When, as here, the veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  But the most recent examination is 
not necessarily and always controlling; rather, consideration is 
given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, consideration 
of possible "staged" ratings on appeal from a rating that assigns 
an initial disability evaluation is not required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Codes 9411-9440, which became effective on 
November 7, 1996, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough either 
to interfere with occupational and social function or to require 
continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or their 
effects on social and work situations.  Thus, any analysis should 
not be limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the 
DSM-IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  
Rather, distinctive PTSD symptoms in the DSM-IV are used to 
diagnosis PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must be 
present in order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 
8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or expectable 
reactions to psychosocial stressors but no more than slight 
impairment in social, occupational or school functioning.  A GAF 
score of 61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school functioning, 
but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 30 
indicates that the examinee's behavior is considerably influenced 
by delusions or hallucinations, has serious impairment in 
communication or judgment, or is unable to function in almost all 
areas of life.  

The favorable decision by the Social Security Administration to 
the veteran's request for disability insurance benefits and 
supplemental security income was based in part on the veteran's 
PTSD in addition to a myriad of physical and mental impairments 
(visual acuity, bilateral meniscal tears of the knees, multiple 
arthralgias, chronic lumbo-thoracic and cervical spine mechanical 
pain syndrome, history of carpal tunnel syndrome, hearing 
impairment and tinnitus, history of diverticulitis, history of 
major depression, substance abuse now in remission, and obesity).  
The January 1999 decision stated, in part, that the veteran was 
slightly limited in having interaction with others in the work 
place and with the general public.   

A VA Examination conducted in July 2000 revealed that the veteran 
had frequent problems with anxiety, sleep, irritability, and bad 
dreams.  The veteran, however, denied being physically aggressive 
or having a history of assault.  He also described difficulty with 
crowds and avoidance of activities including movies, fireworks, 
and conversations of Vietnam.  The veteran acknowledged frequent 
suicidal thoughts and occasional thoughts of hurting others.  The 
veteran stated that he continuously sleeps with a gun under his 
mattress.

The examiner stated that the veteran was appropriate, pleasant, 
and interactive; he was cooperative and attentive to interview; 
his eye contact was good; his speech was euthymic and affect was 
full range and spontaneous.  The examiner noted that the veteran's 
psychomotor was without abnormal movements or mannerisms; his 
thought processes were goal-directed and logical, and the content 
was without active suicidal ideation.  The examiner discussed the 
veteran's history of occasional suicidal thoughts but discovered 
no homicidal ideation.  The veteran's fund of knowledge appeared 
good, his memory intact for immediate, recent and remote, and his 
insight and judgment were fair.  The examiner assigned a GAF score 
of 65 and diagnosed the veteran with PTSD, mild to moderate.

In a letter dated in April 2001, Dr. JWW stated that he had been 
seeing the veteran for five years and treated him for PTSD.  Dr. 
JWW wrote that the veteran's PTSD was characterized by frequent 
memories of combat, triggers that elicit memories, and significant 
social avoidance.  Dr. JWW stated that the condition caused the 
veteran to distance himself from people and avoid prolonged 
contact with others.  He characterized the veteran as a loner who 
had become rather reclusive and opined that it would be difficult 
for the veteran to work on a regular basis because of his 
psychological and physical limitations.

A VA Examination conducted in July 2002 revealed that the veteran 
was alert, oriented to person, place and time, with good hygiene 
and grooming; his speech was logical, goal-directed, and average 
in rate, rhythm, amount, and volume; and his eye contact was good.  
The examiner found the veteran's mood had been depressed and 
anxious; his affect was appropriate and stable in the interview; 
his memory and intellectual functioning were in the average range, 
and there were no indications of hallucinations or delusions.  The 
examiner noted that the veteran was not presently suicidal or 
homicidal, but had had suicidal thoughts in the past.  The 
examiner reported that the veteran continued to experience 
intrusive memories, nightmares, and other symptoms characteristic 
of his PTSD diagnosis which interfered moderately with his social 
functioning.  The examiner assigned a GAF score of 65.

The examiner felt that it was unlikely that the veteran was 
unemployable based on his PTSD.  The examiner opined that, rather, 
that the veteran had been rated as unemployable by SSD based on 
other considerations such as his multiple medical problems.

VA Outpatient records from January to October 2003 reveal that the 
veteran felt that the medication was helping with his mood and 
anxiety; however, he continued to be irritable and at times lose 
control of his temper.  The veteran admitted that the War in Iraq 
caused him increased anxiety as well as intrusive combat memories 
and nightmares.

In October 2003, the veteran expressed frustration with the 
disability percentage the VA had given him for his numerous 
medical problems.  He expressed to various staff at VAMC that he 
was ready to kill himself and was considering killing others.  The 
Physician's Assistant found him alert and oriented x 3.  The 
veteran's affect was noted to be flat and his mood depressed.  The 
veteran's cognition was intact, as was his memory for recent and 
remote.  His speech was coherent, logical, goal oriented and with 
normal volume, rate, and tone.  The veteran's thought processes 
revealed no evidence of psychosis.  The P.A. noted that while the 
veteran had expressed suicidal ideations, "he absolutely swears he 
is a Christian and would not kill himself".  The veteran reported 
that he did not have a gun and denied homicidal ideations.  The 
veteran's insight and judgment were assessed to be impaired.  
However, the P.A. stated that he found "no basis to force the 
veteran to be admitted to the Locked Psychiatric Ward.  He is 
already on medications for depression and PTSD and throughout the 
entire interview was pleasant, calm, cooperative, and has no sign 
of instability."

Two days later the veteran presented and reported that his had had 
a confrontation with his 33-year old nephew who was living with 
him and who had a polysubstance abuse problem.  The veteran stated 
that he had been beaten by his nephew and retaliated by beating 
his nephew with a steel baseball bat.  The veteran reported not 
sleeping, and being constantly worried that his nephew would 
return and retaliate.  The veteran also reported a bad experience 
while on vacation.  Some jewelry had been stolen, and the veteran 
had a heated confrontation with the management of the timeshare 
because the veteran felt that the accommodations were not what he 
had expected.  The veteran reported no self-destructive thoughts 
and admitted that while he gets very angry, he has no intent of 
harming anyone, "unless it's in self defense".  

The objective findings of record show that the veteran's PTSD 
symptoms match several of the ratings criteria under the 30 
percent rating (depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment), the 50 percent rating (flattened 
affect, impaired judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work and 
social relationships), as well as the 70 percent rating (suicidal 
ideation, impaired impulse control such as unprovoked irritability 
with periods of violence, deficiencies in the veteran's judgment, 
and inability to establish and maintain effective relationships).  

The GAF scores assigned at the July 2000 and July 2003 VA 
examinations appear to be out of step with the veteran's 
psychological and social functioning during October 2003.  The 
symptoms exhibited by the veteran during this time are more 
indicative of a GAF score range between 41 and 50 which indicate 
serious symptoms or a serious impairment in social or occupational 
functioning.  

In fact, affirmations by the veteran's wife and two of his friends 
in August 2001 revealed that the veteran never wants to be around 
other people, gets upset at something or someone daily, is prone 
to fits of anger in which he tears up his own possessions -- 
breaks windows and knock holes in the walls, needs to be told when 
he needs to shower and change his clothes, and is very 
intimidating to people as "they never know when he is going to go 
off verbally or physically". 
  
The Board, therefore, finds that while the disability picture does 
not completely conform to the criteria for a 70 percent rating, it 
more nearly approximates the criteria required for the 70 percent 
evaluation than it approximates the criteria for a 50 percent 
rating or a 100 percent rating as the medical evidence has not 
shown total social impairment.  In addition, while the veteran has 
displayed some symptoms of inappropriate behavior and may in fact 
be in danger of hurting himself or others, he has not displayed 
symptoms of grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, and 
memory loss for names of close relative, own occupation, or own 
name which would warrant a 100 percent rating.  

Pursuant to 38 C.F.R. § 4.7 (2003) and with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that an 
increase to a 70 percent evaluation, but not more, is appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Specifically, the RO ordered VA examinations 
to determine the extent of the veteran's PTSD symptoms.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing the payment of monetary 
benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



